Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Pramod Chintalapoodi on 01/27/2021.
The application has been amended for claims as follows:

1. (Currently Amended) A semiconductor device, comprising: 
a first package that includes: 
a first substrate;
a semiconductor chip configured to output a signal, wherein the semiconductor chip is below the first substrate and an adhesive fixes the semiconductor chip to the first substrate;
a first wiring electrically connected to the semiconductor chip through a metal bump, wherein the first wiring is below the first substrate; and
a first protective film that includes a first opening portion;
a second package that includes: 
a second substrate;

a second wiring electrically connected to the image processing chip, wherein the second wiring is on each of a front surface of the second substrate and a back surface of the second substrate;
an encapsulant configured to seal the image processing chip and a conductive member in an opening in the encapsulant, wherein the semiconductor chip faces the encapsulant in a non-contact manner and a gap is defined between the semiconductor chip and the encapsulant to be 0.05 mm; and 
a second protective film that includes a second opening portion, wherein the second protective film is on each of the front surface of the second substrate and the back surface of the second substrate;
a first connection portion configured to electrically connect the first wiring and the second wiring: and
a second connection portion electrically connected to the second wiring, wherein the first protective film is in contact with each of the first connection portion, the first wiring, and the first substrate,
the first connection portion is in contact with the first wiring via the first opening portion, and
the second connection portion is in contact with the second wiring via the second opening portion.

2.    (Previously Presented) The semiconductor device according to claim 1, wherein the first connection portion includes a first solder.



4.    (Currently Amended) The semiconductor device according to claim 2, wherein the second connection portion includes a second solder soldered at a temperature different from that of the first solder.

5.    (Currently Amended) The semiconductor device according to claim 1
the conductive member is above the second substrate, the conductive member is electrically connected to the second wiring, and the first connection portion is further configured to electrically connect the first wiring and the second wiring through the conductive member.

6.    (Currently Amended) An imaging apparatus, comprising:
a first package that includes: 
a first substrate;
an image sensor configured to output a signal corresponding to irradiating light, wherein the image sensor is below the first substrate and an adhesive fixes the image sensor to the first substrate;
a first wiring electrically connected to the image sensor through a metal bump, wherein the first wiring is below the first substrate; and
a first protective film that includes a first opening portion; a second package that includes: a second substrate;

a second wiring electrically connected to the image processing chip,
wherein the second wiring is on each of a front surface of the second substrate and a back surface of the second substrate;
an encapsulant configured to seal the image processing chip and a conductive member in an opening in the encapsulant,, wherein the image sensor faces the encapsulant in a non-contact manner manner and a gap is defined between the image sensor and the encapsulant to be 0.05 mm; and
a second protective film that includes a second opening portion, wherein the second protective film is on each of the front surface of the second substrate and the back surface of the second substrate;
a first connection portion configured to electrically connect the first wiring and the second wiring; and
a second connection portion electrically connected to the second wiring, wherein the first protective film is in contact with each of the first connection portion, the first wiring, and the first substrate,
the first connection portion is in contact with the first wiring via the first opening portion, and
the second connection portion is in contact with the second wiring via the second opening portion.

7.    (Previously Presented) The imaging apparatus according to claim 6, wherein the first substrate includes glass.

8.    (Previously Presented) The imaging apparatus according to claim 7, wherein the irradiating light is transmittable through the first substrate.

9. (Canceled) 


Allowable Subject Matter
2.	1-2, 4-8 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a semiconductor device, comprising “an encapsulant configured to seal the image processing chip and a conductive member in an opening in the encapsulant, wherein the semiconductor chip faces the encapsulant in a non-contact manner and a gap is defined between the semiconductor chip and the encapsulant to be 0.05 mm” in combination with other limitations as a whole.

For claim 6, the references of record, either singularly or in combination, do not teach or suggest at least an imaging apparatus, comprising “an encapsulant configured to seal the image processing chip and a conductive member in an opening in the encapsulant,, wherein the image sensor faces the encapsulant in a non-contact manner manner and a gap is defined between the image sensor and the encapsulant to be 0.05 mm” in combination with other limitations as a whole.

The closet prior arts on records are Chen et al (US 2006/002290 Al), Choi et al. (US PGPUB 2012/0211885 Al), Lee et al. (US PGPUB 2014/0374902 Al), Lee etal. (US Patent 7,960,270) and Park et al. (US PGPUB 2017/0141043 Al). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices. 

Claims 2, 4-5, 7-8 are also allowed being dependent on allowable claims 1, 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897